Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2022

                                    No. 04-21-00540-CV

                                     Gloria B. GIRON,
                                         Appellant

                                              v.

      BROOKFIELD GLOBAL RELOCATION SERVICES, LLC and Corey Peters,
                             Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-17606
                          Honorable Tina Torres, Judge Presiding


                                       ORDER

       On February 3, 2022, appellant filed a motion for extension of time to file her brief.
Appellant’s motion states her brief is due on February 4, 2022. However, our records show that
the clerk’s record has not yet been filed and is not due until March 8, 2022. Accordingly,
appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a). We therefore deem appellant’s
motion prematurely filed.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court